DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 5 have been considered but the claims were amended and the rejections changed accordingly.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US-5446125-A, Aug. 29, 1995), in view of Saito et al. (US-6054109-A, Apr. 25, 2000), in view of Salem et al. (US-5192446-A, Mar. 9, 1993).  Honda et al., in view of Saito et al., in view of Salem et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1, 3, and 4 – Honda et al. discloses a method (“method,” see Abstract) for removing ionic contamination (“metal impurities,” see Abstract) from a hydrophilic organic solvent (“suitable solvents include . . . ,” see 5:13-25), the method comprising:
contacting the hydrophilic organic solvent with a mixed bed of ion exchange resins (“Mixed Bed Column System,” see 8:43-52) comprising cationic ion exchange resins (“cation exchange resin,” see Abstract) and anionic ion exchange resins (“chelate resin,” see Abstract), wherein:
(a)	the cationic ion exchange resins are hydrogen (H) form strong-acid cationic ion exchange resins (“styrene sulfonic acid-divinyl benzene copolymer” which is AMBERLYST 15, see 6:45-59) with a moisture holding capacity from 40 to 55 wt % (“52 to 57%,” see Conclusion section, AMBERLYST 15), and
wherein the hydrophilic organic solvent is an ether or a mixture of ethers (hydrophilic organic solvents that are ethers, 5:13-25) and
wherein the concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn (see 1:15-21, “metal impurities . . . including sodium, iron, calcium, chromium, copper, nickel, and zinc,” and this includes the recited list) in the hydrophilic organic solvent after contacting with the mixed bed of ion exchange resins is each 0.1 ppb or less (metal impurities where each impurity “may each range from only 100 ppb to 20 ppb or even lower,” where the recited 0.1 ppb is the “even lower” part of the disclosed range, see 9:20-25).
Honda et al. discloses the claimed invention except for, after contacting the hydrophilic organic solvent with the mixed bed of ion exchange resins, the hydrophilic organic solvent’s 
concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn . . . is each 0.1 ppb or less.
Honda et al. discloses “20 ppb or even lower,” (see Honda et al. 9:20-25).  Clearly Honda et al. is working towards the “even lower” part of the range.
Like Honda et al., Saito et al. discloses contacting a solvent with a mixed bed of ion exchange resins to remove ionic contamination (see Saito et al. Abstract, disclosing contacting a solvent, i.e. “aqueous solution of hydrogen peroxide,” with a mixed bed of ion exchange resins to remove ionic contamination, i.e. “metal . . . impurities”).  Saito et al. further teaches that the mixed bed of ion exchange resins are chemically similar to that of Honda et al.
i).	Honda et al.’s cationic ion exchange resin is “a styrene sulfonic acid-divinyl benzene copolymer” (see Honda 6:45-59, AMBERLYST 15, manufactured by Rohm & Haas) (see Conclusion section, AMBERLYST 15).  The cationic ion exchange resin taught by Saito et al. is “Diaion PK228®,” manufactured by Mitsubishi (see Saito et al. 6:45-58), which has a “Styrene-DVB” matrix and a “Sulfonic Acid” functional group (see Conclusion section, DIAION PK228).
ii).	Honda et al.’s anionic ion exchange resin, i.e. “chelate resin,” is “a cross-linked styrene-divinyl benzene copolymer resin having polyamine functional chelating groups in the copolymer” (see Honda 6:8-27, “DIANION CR-20,” manufactured by Mitsubishi) (see Conclusion section, AMBERLYST 15).  The anionic exchange resin taught by Saito et al. is “Diaion PA316®,” manufactured by Mitsubishi (see Saito et al. 6:45-58), which has a 
Saito et al. further teaches that, after contacting the solvent with the mixed bed of ion exchange resins, this results in the solvent’s 
concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn . . . being each 0.1 ppb or less, (see Saito et al. Abstract, “with a metal concentration of not more than 0.1 ppb”).
Honda et al. discloses “20 ppb or even lower” (see Honda et al. 9:20-25).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace Honda et al.’s mixed bed of ion exchange resins with that of Saito et al., with the expectation that after contacting the Honda et al. hydrophilic organic solvent with the modified mixed bed of ion exchange resins taught by Saito et al., the Honda et al. hydrophilic organic solvent’s 
concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn . . . is each 0.1 ppb or less,
with routine experimentation, since,
1).	Honda et al. and Saito et al. are in the same industry (the electronics industry) and solving the same problem (removing ionic contamination from a solvent using a mixed bed of ion exchange resins) (see Honda et al. Abstract and 1:15-26) (see Saito et al. Abstract and 1:6-11); and
2).	Honda et al. is already getting the solvent’s metal concentration down to “20 ppb or even lower” and is clearly motivated to go as low as possible (see Honda et al. 9:20-25), and Saito et al. discloses a potential two orders of magnitude lower, down to the recited “0.1 ppb or less,” using a mixed bed with chemically similar ion exchange resins (see Saito et al. Abstract) (see two paragraphs up for chemically similar ion exchange resins).  The routine experimentation would address the differences between the two references.  While both Honda et al. and Saito et al. disclose a “hydrophilic” solvent, making the experimentation routine, Honda et al. discloses an organic hydrophilic solvent and Saito et al. discloses a strictly hydrophilic solvent, which is a difference that would be addressed in the experimentation.  While both Honda et al. and Saito et al. disclose a mixed bed of chemically similar ion exchange resins, making the experimentation routine, 
Honda et al., in view of Saito et al., disclose:
(a)	the cationic ion exchange resins are hydrogen (H) form strong-acid cationic ion exchange resins (“Diaion PK228®” resin, see Saito et al. 6:45-58) with a moisture holding capacity from 40 to 55 wt % (“37-43%,” see Conclusion section, DIAION PK228),
but do not disclose:
(b)	both the cationic ion exchange resins and the anionic ion exchange resins have a porosity of 0.001 to 0.1 cm3/g, an average pore size of 0.001 to 1.7 nm, and a B.E.T. surface area of 0.001 to 10 m2/g.

However, Honda et al., in view of Saito et al., disclose the cationic exchange resin (“Diaion PK228®” resin, see Saito et al. 6:45-58) is a porous styrene-divinylbenzene (DVB) ion exchange resin with sulfonic acid functional groups (see Conclusion section, DIAION PK228); and that the anionic ion exchange resin (“Diaion PA316®” resin, see Saito et al. 6:45-58) is also a porous styrene-divinylbenzene (DVB) ion exchange resin, but with Type I (trimethyl ammonium) functional groups (see Conclusion section, DIAION PA316).
Salem et al. discloses a similar cationic ion exchange resin and anionic ion exchange resin (see Salem et al. 8:10-13 and 30-42) in a mixed bed (2:55-3:2), used to remove metals (7:16-33) down to the tenths of a ppb level (see Salem et al. 11:61-12:6).  To achieve this, Salem et al. further teaches the cationic ion exchange resin has a “dual morphology” because when the “macroreticular, desiccated morphology” is hydrated, “a macroreticular, hydrated morphology” is produced (see Salem et al. Abstract).  With such a morphology, transition metal “[r]emoval efficiencies of greater than 90% are practical” (see Salem et al. 7:1-33).
Salem et al. further teaches an average pore size of “less than 30 Å in diameter” (see Salem et al. 7:1-15), which includes the recited range of 0.001 to 1.7 nm (0.01 to 17 Å); a moisture holding capacity of 45 to 65 wt% (see Salem et al. 14:18-19), relative to the recited 40 to 55 wt%; and a surface area of 7 2/g (see Salem et al. 14:18-19), relative to the recited range of 0.001 to 10 m2/g. In other words, Salem et al. discloses:
(a)	the cationic ion exchange resins . . . with a moisture holding capacity from 40 to 55 wt %, and
(b)	the cationic ion exchange resin . . . has an average pore size of 0.001 to 1.7 nm, and a B.E.T. surface area of 0.001 to 10 m2/g.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of:
adding the gel type cationic ion exchange resin taught by Salem et al. (see Salem et al.
8:10-13 and 30-42) to the porous cationic ion exchange resin taught by Honda et al., in view of Saito et al. (see Saito et al. 3:16-30),

since Honda et al., in view of Saito et al., state that the cationic ion exchange resin is a porous styrene-divinylbenzene (DVB) copolymer having sulfonic groups, and that “a resin of a gel type, a porous type or
a high-porous type, may be used” (see Saito et al. 3:16-30), so long as it can be used in a method to reduce the solvent’s “metal concentration [to] not more than 0.1 ppb” – and Salem et al. discloses a cationic ion exchange resin that is a gel type styrene-divinylbenzene (DVB) copolymer having sulfonic groups (see Salem et al. 8:10-13 and 30-42), used in a method to reduce a solvent’s metal concentration (see Salem et al. 7:16-33) down to a level of tenths of a ppb (see Salem et al. 11:61-12:6).
The Combination (Honda et al., in view of Saito et al., in view of Salem et al.) does not explicitly disclose the cationic ion exchange resin porosity, i.e.
the cationic ion exchange resins . . . having a porosity of 0.001 to 0.1 cm3/g.

However, the Combination discloses the cationic ion exchange resin has a “gelular morphology” where the “gel-type pores are less than 30 Å in diameter,” and a “[m]acroreticular morphology” where there is “a significant proportion of extra-gelular pores that are not a part of the gel structure,” (see Salem et al. 7:1- 15).  In other words, because of the dual morphology of “gel-type pores” (less than 30 Å) that do contribute to the porosity of the cationic ion exchange resin, and the “significant proportion” of “extragelular pores” (greater than 30 Å) that do not (see Salem et al. 7:1-15), the Combination discloses less than 10% (0.001 to 0.1 cm3/g) of the volume contributes to the porosity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination's method, to provide a cationic ion exchange resin wherein
the cationic ion exchange resins . . . have a porosity of 0.001 to 0.1 cm3/g,

since because of the dual morphology, i.e. the “gel-type pores” (less than 30 Å) that do contribute to the porosity of the cationic ion exchange resin, and the “significant proportion” of the “extra-gelular pores” (greater than 30 Å) that do not (see Salem et al. 7:1-15), the Combination discloses less than 10% (0.001 to 0.1 cm3/g) of the volume contributes to the porosity.  Moreover, a cationic ion exchange resin’s properties (including porosity) are determined by its composition, and the cationic ion exchange resin composition of the references has the same composition as the cationic ion exchange resin described by instant Claim 1.  For these reasons, the recited porosity is presumed to be inherent to the cationic ion exchange resin of the references. (See MPEP 2112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination's method, to provide an anionic ion exchange resin polymer backbone structure similar to that to that of the cationic ion exchange resin backbone structure such that:
(b)	both the cationic ion exchange resins and the anionic ion exchange resins have a porosity of 0.001 to 0.1 cm3/g, an average pore size of 0.001 to 1.7 nm, and a B.E.T. surface area of 0.001 to 10 m2/g,

since this matches the ion exchange capacity of the two resins, because the Combination states that, “The mixing ratio of the cation exchange resin to the anion exchange resin in the mixed resin beds was 1:1 in terms of ion exchange capacity” (see Saito et al. 6:55-58) – and both the anionic ion exchange resin and the cationic ion exchange resin have backbones that are the same styrene-divinylbenzene, i.e. styrene-DVB, copolymers. (See Saito et al. 6:45-58 for the cationic ion exchange resin, “Diaion PK228®”
resin, being a styrene-divinylbenzene (DVB) ion exchange resin with sulfonic acid functional groups; and the anionic ion exchange resin, “Diaion PA316®” resin, being a styrene-divinylbenzene (DVB) ion exchange resin with Type I (trimethyl ammonium) functional groups) (See Conclusion section where Mitsubishi discloses the chemical structure of DIAIONTM PK228 resin and DIAIONTM PA316 resin) (See Salem et al. 8:10-13 and 30-42)
Additional Disclosures Include:
Claim 3 – The Combination discloses the method of Claim 1, wherein the contents of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn in the H form strong cationic ion exchange resins and the anionic ion exchange resins are each 10 mg/kg or less based on dry weight of the ion exchange resins, at startup and then the resin picks up g/kg of resin.
The claims are directed to a solvent.  The claim language is in bold-faced font.
Claim 4 – The Combination discloses a hydrophilic organic solvent obtained by the method of Claim 1, wherein the concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn in the hydrophilic organic solvent after contacting with the mixed bed of ion exchange resins is each 0.1 ppb or less, since the Combination discloses the method of Claim 1, including the step:
wherein the concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn in the hydrophilic organic solvent after contacting with the mixed bed of ion exchange resins is each 0.1 ppb or less (see Rejection for Claim 1).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., in view of Saito et al., in view of Salem et al., as applied to Claim 1 above, in further view of Carey et al. (US-5500127-A, Mar. 19, 1996).  Honda et al., in view of Saito et al., in view of Salem et al., are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 2 – The Combination discloses the method of Claim 1, but does not teach
wherein the mixed bed of ion exchange resins show 10 ppb or less of total organic carbon measured by the following method:
washing the mixed bed of ion exchange resins with 25 bed volumes (BV) of ultra pure water for 24 hours; and then
analyzing total organic carbon of the ultra pure water.

Like the Combination, Carey et al. discloses a method for removing ionic contamination from a hydrophilic organic solvent in a mixed bed of ionic exchange resins (see Carey et al. 1:5-10 and 5:13-21, for “removal of dissolved contaminants from photoresist solutions” using “cation exchange resin” and “anion exchange resin” where “[p]assage through a mixed bed is preferred”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Combination’s method, to include the step of:
washing the mixed bed of ion exchange resins with 25 bed volumes (BV) of ultra pure water for 24 hours (see Carey 5:23-48, “rinsed with deionized water” at “anywhere between about 2 and 20 bed volumes per hour” for “between about 1 and 30 hours”),

as taught by Carey et al., since Carey et al. states at 5:24-28, that, “Preferably, the ion exchange resins are first rinsed with deionized water to remove any residual manufacturing contaminants present in the bed or column of exchange resin.”
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Combination, in view of Carey et al., method, to include the step of:
wherein the mixed bed of ion exchange resins show 10 ppb or less of total organic carbon measured by . . .  analyzing total organic carbon of the ultra pure water . . . .

since the Combination states (see Saito et al. Abstract) that in the method, “total organic carbon” is being analyzed in order to “remove” it and “purify” the solvent; and the Combination, in view of Carey et al., states (see Carey 5:24-28, emphasis added) that “the ion exchange resins are first rinsed with deionized water to remove any residual manufacturing contaminants present in the bed or column of exchange resin,” and the term “any” includes “10 ppb or less.” 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., in view of Saito et al., in view of Salem et al., in view of Hou et al. (US-20030047507-A1, Mar. 13, 2003).  Honda et al., in view of Saito et al., in view of Salem et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 5 and 8 – Honda et al. discloses a method (“method,” see Abstract) for removing ionic contamination (“metal impurities,” see Abstract) from a hydrophilic organic solvent (“suitable solvents include . . . ,” see 5:13-25), comprising the steps of
(i.)	preparing a mixed bed ion of exchange resins (“Mixed Bed Column System,” see 8:43-52) comprising hydrogen (H) form strong cationic ion exchange resins (AMBERLYST 15, which is “styrene sulfonic acid-divinyl benzene copolymer,” see 6:45-59) and strong anionic ion exchange resins (“DIANION CR-20,” which is a “styrene-divinyl benzene copolymer resin having polyamine functional chelating groups in the copolymer,” see 6:8-27), wherein:
(a)	the cationic ion exchange resins have a moisture holding capacity from 40 to 55 wt% (“52 to 57%,” see Conclusion section, AMBERLYST 15), and
 (ii.)	contacting a hydrophilic organic solvent (“suitable solvents include . . . ,” see 5:13-25) with the mixed bed of ion exchange resins (“Mixed Bed Column System,” see 8:43-52),
wherein the concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn (see 1:15-21, “metal impurities . . . including sodium, iron, calcium, chromium, copper, nickel, and zinc,” and this includes the recited list) in the hydrophilic organic solvent after contacting with the mixed bed of ion exchange resins is each 0.1 ppb or less (metal impurities where each impurity “may each range from only 100 ppb to 20 ppb or even lower,” where the recited 0.1 ppb is the “even lower” part of the disclosed range, see 9:20-25).
Honda et al. discloses the claimed invention except for, after contacting the hydrophilic organic solvent with the mixed bed of ion exchange resins, the hydrophilic organic solvent’s 
concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn . . . is each 0.1 ppb or less.
Honda et al. discloses “20 ppb or even lower,” (see Honda et al. 9:20-25).  Clearly Honda et al. is working towards the “even lower” part of the range.
Like Honda et al., Saito et al. discloses contacting a solvent with a mixed bed of ion exchange resins to remove ionic contamination (see Saito et al. Abstract, disclosing contacting a solvent, i.e. “aqueous solution of hydrogen peroxide,” with a mixed bed of ion exchange resins to remove ionic contamination, i.e. “metal . . . impurities”).  Saito et al. further teaches that the mixed bed of ion exchange resins are chemically similar to that of Honda et al.
i).	Honda et al.’s cationic ion exchange resin is “a styrene sulfonic acid-divinyl benzene copolymer” (see Honda 6:45-59, AMBERLYST 15, manufactured by Rohm & Haas) (see Conclusion section, AMBERLYST 15).  The cationic ion exchange resin taught by Saito et al. is “Diaion PK228®,” manufactured by Mitsubishi (see Saito et al. 6:45-58), which has a “Styrene-DVB” matrix and a “Sulfonic Acid” functional group (see Conclusion section, DIAION PK228).
ii).	Honda et al.’s anionic ion exchange resin, i.e. “chelate resin,” is “a cross-linked styrene-divinyl benzene copolymer resin having polyamine functional chelating groups in the copolymer” (see Honda 6:8-27, “DIANION CR-20,” manufactured by Mitsubishi) (see Conclusion section, AMBERLYST 15).  The anionic exchange resin taught by Saito et al. is “Diaion PA316®,” manufactured by Mitsubishi (see Saito et al. 6:45-58), which has a 
Saito et al. further teaches that, after contacting the solvent with the mixed bed of ion exchange resins, this results in the solvent’s 
concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn . . . being each 0.1 ppb or less, (see Saito et al. Abstract, “with a metal concentration of not more than 0.1 ppb”).
Honda et al. discloses “20 ppb or even lower” (see Honda et al. 9:20-25).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace Honda et al.’s mixed bed of ion exchange resins with that of Saito et al., with the expectation that after contacting the Honda et al. hydrophilic organic solvent with the modified mixed bed of ion exchange resins taught by Saito et al., the Honda et al. hydrophilic organic solvent’s 
concentration of Na, K, Ca, Al, Fe, Ni, Zn, Cu, Cr and Sn . . . is each 0.1 ppb or less,
with routine experimentation, since,
1).	Honda et al. and Saito et al. are in the same industry (the electronics industry) and solving the same problem (removing ionic contamination from a solvent using a mixed bed of ion exchange resins) (see Honda et al. Abstract and 1:15-26) (see Saito et al. Abstract and 1:6-11); and
2).	Honda et al. is already getting the solvent’s metal concentration down to “20 ppb or even lower” and is clearly motivated to go as low as possible (see Honda et al. 9:20-25), and Saito et al. discloses a potential two orders of magnitude lower, down to the recited “0.1 ppb or less,” using a mixed bed with chemically similar ion exchange resins (see Saito et al. Abstract) (see two paragraphs up for chemically similar ion exchange resins).  The routine experimentation would address the differences between the two references.  While both Honda et al. and Saito et al. disclose a “hydrophilic” solvent, making the experimentation routine, Honda et al. discloses an organic hydrophilic solvent and Saito et al. discloses a strictly hydrophilic solvent, which is a difference that would be addressed in the experimentation.  While both Honda et al. and Saito et al. disclose a mixed bed of chemically similar ion exchange resins, making the experimentation routine, 
Honda et al., in view of Saito et al., disclose:
(i.)	preparing a mixed bed ion of exchange resins comprising hydrogen (H) form strong cationic ion exchange resins (“Diaion PK228®” resin, which is “a strongly acidic ion exchange resin,” see Saito et al. 6:45-58) and strong anionic ion exchange resins (“Diaion PA316®,” which is “a strongly basic ion exchange resin,” see 6:45-58), wherein:
(a)	the cationic ion exchange resins have a moisture holding capacity from 40 to 55 wt% (“37-43%,” see Conclusion section, DIAION PK228),
but do not disclose:
(b)	both the cationic ion exchange resins and the anionic ion exchange resins have a porosity of 0.001 to 0.1 cm3/g, an average pore size of 0.001 to 1.7 nm, and a B.E.T. surface area of 0.001 to 10 m2/g.

However, Honda et al., in view of Saito et al., disclose the cationic exchange resin (“Diaion PK228®” resin, see Saito et al. 6:45-58) is a porous styrene-divinylbenzene (DVB) ion exchange resin with sulfonic acid functional groups (see Conclusion section, DIAION PK228); and that the anionic ion exchange resin (“Diaion PA316®” resin, see Saito et al. 6:45-58) is also a porous styrene-divinylbenzene (DVB) ion exchange resin, but with Type I (trimethyl ammonium) functional groups (see Conclusion section, DIAION PA316).
Salem et al. discloses a similar cationic ion exchange resin and anionic ion exchange resin (see Salem et al. 8:10-13 and 30-42) in a mixed bed (2:55-3:2), used to remove metals (7:16-33) down to the tenths of a ppb level (see Salem et al. 11:61-12:6).  To achieve this, Salem et al. further teaches the cationic ion exchange resin has a “dual morphology” because when the “macroreticular, desiccated morphology” is hydrated, “a macroreticular, hydrated morphology” is produced (see Salem et al. Abstract).  With such a morphology, transition metal “[r]emoval efficiencies of greater than 90% are practical” (see Salem et al. 7:1-33).
Salem et al. further teaches an average pore size of “less than 30 Å in diameter” (see Salem et al. 7:1-15), which includes the recited range of 0.001 to 1.7 nm (0.01 to 17 Å); a moisture holding capacity 2/g (see Salem et al. 14:18-19), relative to the recited range of 0.001 to 10 m2/g. In other words, Salem et al. discloses:
(a)	the cationic ion exchange resins have a moisture holding capacity from 40 to 55 wt%, and
 (b)	the cationic ion exchange resins . . . have an average pore size of 0.001 to 1.7 nm, and a B.E.T. surface area of 0.001 to 10 m2/g.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of:
adding the gel type cationic ion exchange resins taught by Salem et al. (see Salem et al.
8:10-13 and 30-42) to the porous cationic ion exchange resin taught by Honda et al., in view of Saito et al. (see Saito et al. 3:16-30),

since Honda et al., in view of Saito et al., state that the cationic ion exchange resin is a porous styrene-divinylbenzene (DVB) copolymer having sulfonic groups, and that “a resin of a gel type, a porous type or
a high-porous type, may be used” (see Saito et al. 3:16-30), so long as it can be used in a method to reduce the solvent’s “metal concentration [to] not more than 0.1 ppb” – and Salem et al. discloses a cationic ion exchange resin that is a gel type styrene-divinylbenzene (DVB) copolymer having sulfonic groups (see Salem et al. 8:10-13 and 30-42), used in a method to reduce a solvent’s metal concentration (see Salem et al. 7:16-33) down to a level of tenths of a ppb (see Salem et al. 11:61-12:6).
The Combination (Honda et al., in view of Saito et al., in view of Salem et al.) does not explicitly disclose the cationic ion exchange resin porosity, i.e.
the cationic ion exchange resins . . . having a porosity of 0.001 to 0.1 cm3/g.

However, the Combination discloses the cationic ion exchange resin has a “gelular morphology” where the “gel-type pores are less than 30 Å in diameter,” and a “[m]acroreticular morphology” where there is “a significant proportion of extra-gelular pores that are not a part of the gel structure,” (see Salem et al. 7:1- 15).  In other words, because of the dual morphology of “gel-type pores” (less than 30 Å) that do contribute to the porosity of the cationic ion exchange resin, and the “significant proportion” of “extragelular pores” (greater than 30 Å) that do not (see Salem et al. 7:1-15), the Combination discloses less than 10% (0.001 to 0.1 cm3/g) of the volume contributes to the porosity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination's method, to provide a cationic ion exchange resin wherein
the cationic ion exchange resins . . . have a porosity of 0.001 to 0.1 cm3/g,

since because of the dual morphology, i.e. the “gel-type pores” (less than 30 Å) that do contribute to the porosity of the cationic ion exchange resin, and the “significant proportion” of the “extra-gelular pores” (greater than 30 Å) that do not (see Salem et al. 7:1-15), the Combination discloses less than 10% (0.001 to 0.1 cm3/g) of the volume contributes to the porosity.  Moreover, a cationic ion exchange resin’s properties (including porosity) are determined by its composition, and the cationic ion exchange resins of the references have the same composition as the cationic ion exchange resins described by instant Claim 5.  For these reasons, the recited porosity is presumed to be inherent to the cationic ion exchange resins of the references. (See MPEP 2112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination's method, to provide an anionic ion exchange resin polymer backbone structure similar to that to that of the cationic ion exchange resin backbone structure such that:
b)	both the cationic ion exchange resins and the anionic ion exchange resins have a porosity of 0.001 to 0.1 cm3/g, an average pore size of 0.001 to 1.7 nm, and a B.E.T. surface area of 0.001 to 10 m2/g,

since this matches the ion exchange capacity of the two resins, because the Combination states that, “The mixing ratio of the cation exchange resin to the anion exchange resin in the mixed resin beds was 1:1 in terms of ion exchange capacity” (see Saito et al. 6:55-58) – and both the anionic ion exchange resin and the cationic ion exchange resin have backbones that are the same styrene-divinylbenzene, i.e. styrene-DVB, copolymers. (See Saito et al. 6:45-58 for the cationic ion exchange resin, “Diaion PK228®”
resin, being a styrene-divinylbenzene (DVB) ion exchange resin with sulfonic acid functional groups; and the anionic ion exchange resin, “Diaion PA316®” resin, being a styrene-divinylbenzene (DVB) ion exchange resin with Type I (trimethyl ammonium) functional groups) (See Conclusion section where DIAION PK228 and DIAION PA316 disclose the chemical structure of DIAIONTM PK228 resin and DIAIONTM PA316 resin, respectively) (See Salem et al. 8:10-13 and 30-42)
The Combination discloses the claimed invention, except for explicitly teaching:
wherein the hydrophilic organic solvent is a glycol ether or a mixture of glycol ethers.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
wherein the hydrophilic organic solvent is a glycol ether or a mixture of glycol ethers,
since:
1).	The Combination discloses the hydrophilic organic solvent is solvating a “resist component” (see Honda et al. 5:13-25) and provides hydrophilic organic solvent examples, but the hydrophilic organic solvent examples do not include the recited glycol ethers;
2).	Like the Combination, Hou et al. is removing metal contamination from photoresist solvents “down to the low parts per billions,” using “a combination of a cation exchange resin having H+ counter ions and an anion exchange resin having OH- counter ions” (see Hou et al. [0014] and [0029]) (see above Rejection for Claim 5 for what the Combination discloses) – with Hou et al. incorporating the exchange resins into filter paper and the Combination incorporating the exchange resins into a filter bed, i.e. mixed bed.  The equipment difference does not affect which hydrophilic organic solvents are of interest when removing metal contamination from photoresist solvents; and
3).	Hou et al. further states that, “Solvents for photoresists include” several of the Combination’s hydrophilic organic solvent examples, and extends the hydrophilic organic solvent examples to further include the recited glycol ethers, i.e. “alkylene glycol ethers . . . e.g. . . . ethylene glycol ethyl ether . . . ethylene glycol dimethyl ether . . . diethylene glycol dimethyl ether . . . and the like” (see Hou et al. [0042]).
Additional Disclosures Include:
Claim 8 – The Combination, in view of Hou et al., disclose the method of Claim 5, wherein the hydrophilic organic solvent comprises propylene glycol mono-methyl ether, dipropylene glycol mono-methy[l] ether, diethylene glycol mono ethyl ether, diethylene glycol mono-butyl ether, or a mixture thereof.  Details follow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination, in view of Hou et al.’s, method, to include the step:
wherein the hydrophilic organic solvent comprises propylene glycol mono-methyl ether, dipropylene glycol mono-methy[l] ether, diethylene glycol mono ethyl ether, diethylene glycol mono-butyl ether, or a mixture thereof,

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., in view of Saito et al., in view of Salem et al., in view of Hou et al., as applied to Claim 5 above, in further view of Carey et al.  Honda et al., in view of Saito et al., in view of Salem et al., in view of Hou et al., are hereinafter known as Combination II.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claim 6 – Combination II discloses the method of Claim 5, but does not teach wherein the method further comprises:
(iii)	rinsing the mixed bed of ion exchange resins by 30 to 50 bed volumes (BV) of the hydrophilic organic solvent under a flow rate of 1 to 50 BV/Hr, and step (iii) is conducted between steps (i) and (ii).

Like Combination II, Carey et al. discloses a method for removing ionic contamination from a hydrophilic organic solvent in a mixed bed of ionic exchange resins (see Carey et al. 1:5-10 and 5:13-21, for “removal of dissolved contaminants from photoresist solutions” using “cation exchange resin” and “anion exchange resin” where “[p]assage through a mixed bed is preferred”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in Combination II’s method, to include the step of:
(iii)	rinsing the mixed bed of ion exchange resins by 30 to 50 bed volumes (BV) of the hydrophilic organic solvent under a flow rate of 1 to 50 BV/Hr, and step (iii) is conducted between steps (i) and (ii) (see Carey 5:23-48, when the mixed bed is “dehydrated by washing the resin with an aqueous miscible organic solvent such as . . . a solvent common to a photoresist solution to be purified . . . at “anywhere between 2 and 20 bed volumes per hour” for “between about 1 and 30 hours”),

as taught by Carey et al., since Carey et al. states at 5:24-28, that, “Preferably, the ion exchange resins are first rinsed with deionized water to remove any residual manufacturing contaminants present in the bed or column of exchange resin” and the “treated resin is then preferably dehydrated (the disclosed step iii) by washing the resin with an aqueous miscible organic solvent such as . . . a solvent common to a photoresist solution to be purified (the disclosed hydrophilic organic solvent).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., in view of Saito et al., in view of Salem et al., as applied to Claim 1 above, in further view of Hou et al.  Honda et al., in view of Saito et al., in view of Salem et al., are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 7 – The Combination discloses the method of Claim 1, but does not explicitly teach wherein the hydrophilic organic solvent comprises propylene glycol mono-methyl ether, dipropylene glycol mono-methy ether, diethylene glycol mono ethyl ether, diethylene glycol mono-butyl ether, or a mixture thereof.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
wherein the hydrophilic organic solvent is a glycol ether or a mixture of glycol ethers,
since:
1).	The Combination discloses the hydrophilic organic solvent is solvating a “resist component” (see Honda et al. 5:13-25) and provides hydrophilic organic solvent examples, but the hydrophilic organic solvent examples do not include glycol ethers;
2).	Like the Combination, Hou et al. is removing metal contamination from photoresist solvents “down to the low parts per billions,” using “a combination of a cation exchange resin having H+ counter ions and an anion exchange resin having OH- counter ions” (see Hou et al. [0014] and [0029]) (see above Rejection for Claim 1 for what the Combination discloses) – with Hou et al. incorporating the exchange resins into filter paper and the Combination incorporating the exchange resins into a filter bed, i.e. mixed bed.  The equipment difference does not affect which hydrophilic organic solvents are of interest when removing metal contamination from photoresist solvents; and
3).	Hou et al. further states that, “Solvents for photoresists include” several of the Combination’s hydrophilic organic solvent examples, and extends the hydrophilic organic solvent examples to further include the recited glycol ethers, i.e. “alkylene glycol ethers . . . e.g. . . . ethylene glycol ethyl ether . . . ethylene glycol dimethyl ether . . . diethylene glycol dimethyl ether . . . and the like” (see Hou et al. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination, in view of Hou et al.’s, method, to include the step:
wherein the hydrophilic organic solvent comprises propylene glycol mono-methyl ether, dipropylene glycol mono-methy[l] ether, diethylene glycol mono ethyl ether, diethylene glycol mono-butyl ether, or a mixture thereof,

as part of the disclosed hydrophilic organic solvent comprising “alkylene glycol ethers . . . e.g. . . . ethylene glycol ethyl ether . . . ethylene glycol dimethyl ether . . . diethylene glycol dimethyl ether . . . and the like,” since these are “[s]olvents for photoresists” (see Hou et al. [0042]) of similar chemical structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Product Data Sheets.
i).	AMBERLYST 15 (AMBERLYSTTM 15 Product Data, Aug. 14, 2012, accessed on the Internet at https://www.lenntech.com/Data-sheets/Amberlyst-15wet-L.pdf, Jun. 18, 2021, 3 pages) – AMBERLYST 15 discloses that the resin product AMBERLYSTTM 15 has a moisture holding capacity of “52% to 57%,” and further teaches that the chemical structure is a styrene sulfonic acid-divinyl benzene copolymer.
ii).	DIAION PK228 (DIAIONTM PK228 Product Data, Feb. 1, 2001, accessed on the Internet at https:// www.lenntech.com/products/resins/mitsubishin-resins.htm, Sep. 29, 2019, 2 pages) – DIAION PK228 discloses that the resin product DIAIONTM PK228 has a moisture holding capacity of 37 – 43 %, and further teaches that the chemical structure is a porous Styrene-Divinylbenzene, i.e. Styrene-DVB, copolymer with sulfonic acid functional groups.
iii).	DIAION CR20 (DIAIONTM CR20 Product Data, Jan. 31, 2001, Accessed on the Internet at https://www.lenntech.com/Data-sheets/Mitsubishi-CR20-L.pdf, on Jun. 16, 2021, 2 pages.  DIAION CR20 discloses that the resin product DIAIONTM CR20 chemical structure is a highly porous Styrene-Divinylbenzene, i.e. Styrene-DVB, copolymer with a polyamine functional group.
TM PA316 Product Data, Feb. 1, 2001, accessed on the Internet at https://www.lenntech.com/products/resins/mitsubishin-resins.htm, Sep. 29, 2019, 2 pages) – DIAION PA316 discloses that the resin product DIAIONTM PA316 chemical structure is a porous Styrene-Divinylbenzene, i.e. Styrene-DVB, copolymer with Type I (trimethyl ammonium) functional groups.
B).	Ohba et al. (US-20190009267-A1, Jan. 10, 2019) – Ohba et al. is a related patent application (16/067,041), now U.S. Patent No. 10,913,058 B2, issued Feb. 9, 2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        6/18/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779